Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 25, 26, 28-35 are pending in the instant application. 
Claims 25, 26, 28-35 are being examined on their merits herein.
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Pamela Sherwood, Ph.D., Attorney for Applicant, on 5 July 2022.
The application has been amended as follows: 
1. 	 In claim 25, line 2, delete the text which is “administering a therapeutic agent” and insert --administering to the subject a therapeutic agent--.
2. 	In claim 29, delete the text which is “The method of claim 27” and write 
-- The method of claim 28--.
3.	 In claim 30, delete the text which is “The method of claim 25” and write 
-- The method of claim 28--.
3.	 In claim 30, delete the text which is “The method of claim 25” and write 
-- The method of claim 28--.

Allowable Subject Matter
Claims 25, 26, 28-35 are allowed for reasons (reproduced below) detailed in the notice of allowance mailed on 21 June 2022.
The following is an examiner’s statement of reasons for allowance:
Hunfeld et al. (Eur J Clin Microbiol Infect Dis 2000, 19, 27-32, cited in IDS) disclose the closest prior art, namely that azlocillin is a potent antimicrobial agent against Borrelia burgdorferi (in vitro assay, 72 h of incubation) with MIC range 
    PNG
    media_image1.png
    21
    17
    media_image1.png
    Greyscale
0.125 g/mL, MIC50 
    PNG
    media_image1.png
    21
    17
    media_image1.png
    Greyscale
 0.125 g/mL and MIC90 = 0.125 g/mL. (Table 2).

    PNG
    media_image2.png
    488
    668
    media_image2.png
    Greyscale

Thus, Hunfeld teaches (Table 2) that azlocillin is a highly effective antimicrobial against Borrelia burgdorferi isolates, with a potency comparable to that of penicillin, cefuroxime, or doxycycline, which are antibiotics commonly used to treat Lyme disease caused by Borrelia burgdorferi in a subject suffering from Lyme disease.
The teachings by Hunfeld are not anticipatory, nor do they render obvious a method of the instant application due to the following reason: 
Applicant has persuasively argued (Remarks of 15 March 2022, pages 7-9) that the inhibitory activity of azlocillin on Borrelia in log phase (Hunfeld assay) is not predictive of its activity on Borrelia persisters in a method of treating post-treatment Lyme disease syndrome (PTLDS). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627